Citation Nr: 0016155	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-00 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for infectious hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's infectious hepatitis is healed or 
asymptomatic.  


CONCLUSION OF LAW

The criteria for a compensable rating for infectious 
hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.87a, Diagnostic Code 7345 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.

Factual Background

In an April 1975 rating decision, service connection was 
granted for infectious hepatitis, and a 10 percent disability 
rating was assigned under Diagnostic Code 7345 (infectious 
hepatitis), effective January 9, 1975.  In an August 1975 
rating decision, a 30 percent disability rating was assigned 
for infectious hepatitis under Diagnostic Code 7345, 
effective January 9, 1975.  

VA medical records reflect hospitalization in December 1975 
for pain in the shoulders and the right chest.  The veteran 
indicated that he had had intermittent pain over the right 
lower anterior ribs, which was associated with tenderness, 
since he had hepatitis in service.  He also indicated that he 
had had a severe pain in the right upper quadrant prior to 
his cholecystectomy in 1963.  He also noted that he had had 
daily diarrhea from one month prior to his cholecystectomy to 
the present and that he occasionally had abdominal cramping 
pain.  A liver and spleen scan was negative.  It was 
determined that there was no objective evidence of any liver 
disease at that time and that the pain in the veteran's 
shoulders and anterior chest wall was not related to his 
previous hepatitis.  A spastic colon was also diagnosed.

In a January 1976 rating decision, a zero percent rating was 
assigned for infectious hepatitis, effective April 1, 1976.  
In a June 1976 decision, the Board denied the claim for a 
compensable rating for infectious hepatitis.

VA medical records reflect that in June 1989 the veteran 
sought evaluation of his "chronic hepatitis," complaining 
of right upper quadrant tenderness for the past several days.  
He also indicated that his liver had been swollen and tender 
for years.  He was not in acute distress.  Physical 
examination of the abdomen revealed that there were healed 
scars and no organomegaly.  The diagnosis was chronic 
hepatitis by history.  In February 1990, the veteran was 
hospitalized for a cardiac catheterization.  Physical 
examination of the abdomen revealed no hepatosplenomegaly.  
When he was hospitalized in April 1990 for coronary bypass 
surgery, his medical history was noted to include hepatitis.  
Laboratory studies were performed during hospitalization.  
There were no relevant diagnoses.  The veteran had a physical 
examination in October 1993, at which time the liver and 
spleen were not felt.  The assessments were ischemic heart 
disease, post coronary artery bypass graft on two occasions, 
and stable angina.  

The veteran was seen at VA clinics on multiple occasions in 
1995, 1996 and 1997.  No complaints or abnormal findings in 
regard to hepatitis or the liver were noted.  In a June 1996 
record entry, the veteran's abdomen was noted to be soft and 
nontender.  When he was seen at a clinic in November 1996, he 
reported increased gas in his stomach and being bothered by a 
sour stomach.  There was no gastrointestinal distress.  The 
relevant assessment was that esophagitis secondary to 
Clinoril was doubted.  A February 1997 entry notes that the 
veteran had some increased indigestion and eructation, with 
an assessment of possible NSAID gastritis secondary to 
Clinoril.  

The veteran was afforded a VA examination in January 1998.  
He complained of pain and tenderness in the right upper 
quadrant, indicating that the pain occurred spontaneously 
approximately once a month and would last for several days.  
He also complained of chronic tenderness in the right rib 
cage upon palpation.  Physical examination revealed that 
there was mild tenderness in the right upper quadrant at a 
cholecystectomy scar.  The liver was not palpably enlarged.  
There was no evidence of vasitis, penis distention or 
jaundice.  No superficial abdominal veins were present.  The 
examiner reported that liver function studies in October 1997 
had been normal and that a December 1997 hepatitis screen 
also was normal.  The diagnosis was history of resolved 
infectious hepatitis. 


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

For hepatitis that is healed or asymptomatic, a zero percent 
rating is warranted.  A 10 percent evaluation requires 
demonstrable liver damage with a mild gastrointestinal 
disturbance.  A 30 percent disability rating is warranted for 
hepatitis that is manifested by the following: (1) minimal 
liver damage; (2) associated fatigue; (3) associated anxiety; 
and (4) a gastrointestinal disturbance that merely 
necessitates a dietary restriction or other therapeutic 
measures.  A 60 percent evaluation requires the presence of 
(1) moderate liver damage; and (2) disabling, recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  A 100 percent disability rating is warranted for 
one of the following: (1) marked liver damage as manifested 
by a liver function test and marked gastrointestinal 
symptoms; or (2) episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.  38 C.F.R. § 4.115, 
Diagnostic Code 7345 (1999).

Analysis

The veteran's hepatitis is currently rated as zero percent 
disabling.  A zero percent rating is warranted for hepatitis 
that is healed or asymptomatic.  For a compensable rating 
there must be evidence that hepatitis is symptomatic.  38 
C.F.R. § 4.115, Diagnostic Code 7345 (1999).  Despite the 
veteran's report on the January 1998 examination of having 
pain and tenderness in the right upper quadrant that lasts 
for several days, once a month, the more recent VA outpatient 
records do not appear to reflect any such complaints and they 
do not attribute any pain in the abdominal/chest area to 
hepatitis.  Although the records do contain occasional 
references to such symptoms as increased gas in the stomach, 
a sour stomach, and some indigestion and eructation, it was 
eventually thought that the veteran might have gastritis 
secondary to the use of Clinoril.  In any event, there is no 
suggestion in the medical records that any such problems are 
manifestations of hepatitis.  

On the January 1998 VA examination, the veteran's liver was 
not enlarged to palpation and there was no evidence of 
vasitis, penis distention or jaundice.  No superficial 
abdominal veins were present.  Additionally, the examiner 
stated that October 1997 liver function studies were normal, 
as was a December 1997 hepatitis screen.  The diagnosis was a 
history of resolved infectious hepatitis.  With regard to the 
veteran's complaint of intermittent pain and tenderness in 
the right upper quadrant along with chronic tenderness in the 
right rib cage upon palpation, the examiner noted mild 
tenderness in the right upper quadrant but it was at a 
cholecystectomy scar.  There is no competent and probative 
medical evidence that such pain and tenderness are residuals 
of hepatitis.  Although the veteran (who has documented 
angina) recently alleged that the pain he experiences is 
above the cholecystectomy scar, the medical evidence as a 
whole does not show that any pain is related to hepatitis, 
and the veteran, as a lay person, is not competent to 
establish that it is.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In sum, there is no competent evidence that 
the veteran has any liver damage with gastrointestinal 
disturbance due to the remote episode of hepatitis.  
Accordingly, a compensable rating for infectious hepatitis is 
not warranted.  Although the veteran claims that his liver is 
swollen, there is no supporting medical evidence.  To the 
contrary, the medical evidence refers to the absence of liver 
enlargement.   

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999) whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation.




ORDER

A compensable rating for infectious hepatitis is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

